 

Exhibit 10.5

OWENS CORNING

DEFERRED COMPENSATION PLAN

(Effective January 1, 2007)

SECTION 1

General

1.1. Purpose. The Owens Corning Deferred Compensation Plan (the “Plan”) has been
established by Owens Corning (the “Company”) to provide non-employee directors
and certain management employees with an opportunity to save in a tax effective
manner and thereby aiding in competitively attracting and retaining such
non-employee directors and management employees of exceptional ability.

1.2. Effective Date. The “Effective Date” of the Plan is January 1, 2007.

1.3. Operation and Administration. The authority to control and manage the
operation and administration of the Plan shall be vested in the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”). In controlling and managing the operation and administration of the
Plan, the Committee shall have the rights, powers and duties, and may delegate
such powers and duties, as set forth in Section 7. Capitalized terms in the Plan
shall be defined as set forth in the Plan.

1.4. Plan Year. The term “Plan Year” means the calendar year.

1.5. Applicable Law. The Plan shall be construed and administered in accordance
with the laws of the State of Ohio to the extent that such laws are not
preempted by the laws of the United States of America.

1.6. Number. Where the context admits, words in the singular shall include the
plural and the plural shall include the singular.

1.7. Notices. Any notice or document required to be filed with the Plan
Administrator (as defined in subsection 7.1) or the Committee under the Plan
will be properly filed if delivered or mailed to the Plan Administrator, in care
of the Company, at its principal executive offices. The Plan Administrator may,
by advance written notice to affected persons, revise such notice procedure from
time to time. Any notice required under the Plan may be waived by the person
entitled to notice.

1.8. Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the Plan Administrator at
such times, in such form, and subject to such restrictions and limitations as
the Plan Administrator shall require.

1.9. Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

1.10. Adjustments. In the event of any increase or decrease in the number of
issued shares of common stock of the Company resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in shares, effected without receipt of
consideration by the Company, or other change in corporate or capital structure,
the number of shares in Participants’ Accounts shall be appropriately adjusted
by the Committee; provided, however, that any fractional shares resulting from
any such adjustment shall be eliminated. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.



--------------------------------------------------------------------------------

-2-

 

SECTION 2

Participation

2.1. Participant. Subject to the terms of the Plan, a director of the Company
who is not an employee of the Company or any of its subsidiaries (a
“Non-Employee Director”) and such management level employees as shall be
selected by the Committee (Management Employees) shall be eligible to make
deferrals under the Plan.

2.2. Deferral Election. A Non-Employee Director or Management Employee shall
become a “Participant” in the Plan by electing to defer payment of all or a
portion of their Eligible Compensation pursuant to the terms of a “Deferral
Election”. A Non-Employee Director’s Deferral Election with respect to Eligible
Compensation for services to be performed in a Plan Year shall be filed before
the end of the preceding Plan Year; provided, however, that the initial Deferral
Election of a new Non-Employee Director may be filed within 30 days after the
date on which such individual first became a Non-Employee Director, and shall be
applicable only to Eligible Compensation for services to be performed by the
Non-Employee Director after the Deferral Election is filed. To the extent that
Management Employees are only eligible to defer compensation which is
performance-based incentive compensation, deferral elections by Management
Employees must be filed at least six months prior to the end of the incentive
performance period for such compensation. Notwithstanding the foregoing
sentence, with respect to amounts of such incentive compensation payable to
Management Employees based on their 2006 service, the Plan shall allow
Management Employees to make “new payment elections” on or before December 31,
2006, under this Plan with respect to both the time and form of payment of such
amounts. This new payment election applies only to such amounts to the extent
that they would not otherwise be payable in 2006 and such election must not
cause an amount to be paid in 2006.

2.3. Eligible Compensation. For purposes of the Plan, “Eligible Compensation”
for a Plan Year means:

(a) for a Non-Employee Director, the Non-Employee Director’s cash compensation
including the cash portion of the annual retainer, the chair retainer and the
meeting fees for services performed in such Plan Year; and

(b) for a Management Employee, up to 100% of the Management Employee’s cash
incentive compensation for the Plan Year including such payments payable under
the Owens Corning Corporate Incentive Plan and the Owens Corning Long-Term
Incentive Plan.

SECTION 3

Plan Accounting

3.1. Deferred Compensation Accounts. An Account shall be maintained on behalf of
each Participant reflecting each class year in which the Participant makes a
deferral election, which shall be credited with the amount which would have been
paid to the Participant as Eligible Compensation if it had not been deferred
during such class year. Such crediting shall occur as of the date on which the
Eligible Compensation would have been paid to the Participant if it had not been
deferred. A Participant shall at all times be 100% vested in any amounts
credited to his Account for each such class year.

3.2. Adjustment of Accounts. The Accounts of Participants shall be adjusted from
time to time in accordance with procedures established by the Committee to
reflect the increase or decrease in value from the investment funds to which the
Participant’s Account balance is allocated. Such account may include one or more
investment fund options. Investment funds may include a fund indexed to the
value of Owens Corning common stock and any such other investment options that
the Committee specifies from time to time. Available investment funds and
options shall be those made available under the Plan as determined and specified
from time to time by the Committee. To the extent and in the manner permitted by
the Committee, the Participant may elect



--------------------------------------------------------------------------------

-3-

 

to have different portions of his Account balance adjusted for any period on the
basis of different investment elections made in each class year. Notwithstanding
the election by Participants of certain investments as described herein and the
adjustment of their Accounts based on such investment decisions in accordance
with uniform rules established by the Committee, the Plan does not require, and
no trust or other instrument maintained in connection with the Plan shall
require, that any assets or amounts which are set aside in trust or otherwise
for the purpose of paying Plan benefits shall actually be invested in the
investment alternatives selected by Participants. Such investment options may,
at the discretion of the Committee be representative or hypothetical for
purposes of the Plan. If no investment election has been made by the
participant, Accounts shall be credited to a default investment fund as
established from time to time by the Committee.

3.3. Statement of Accounts. As soon as practicable after the end of each Plan
Year, and at such other times as determined by the Committee, the Company shall
provide each Participant with a statement of the transactions in the
Participant’s Accounts during that year and the Participant’s Account balance as
of the end of the year.

SECTION 4

Distributions

4.1. General. Subject to this Section 4 and Section 5 (relating to change in
control), the balance of a Participant’s Account shall be distributed upon the
Participant’s “separation from service” (as defined under Code section 409A)
with the Company if they are an employee or as a member of the Board of
Directors if they are a Director, or upon the commencement date as elected by
the Participant in the Participant’s Distribution Election. All such
distributions shall commence and be made in compliance with Code section 409A
and applicable regulations thereunder. Distribution shall be made in either a
single lump sum or in annual installments over 5 or 10 years, as elected by the
Participant in the Participant’s Distribution Election. If no election is made
with respect to the deferred amount the default form of distribution shall be a
single lump sum payment.

Notwithstanding the foregoing, distributions may not be made to a key employee
upon a separation from service before the date which is six months after the
date of the key employee’s separation from service (or, if earlier, the date of
death of the key employee). Any payments that would otherwise be made during
this period of delay shall be accumulated and paid on the first day of the
seventh month following the Participant’s separation from service (or, if
earlier, the first day of the month after the Participant’s death).

4.2. Distribution Election. A Participant’s Deferral Election shall specify the
number of payments in which the Participant’s Account shall be distributed and
shall specify the commencement date for distribution of the deferred amounts.
(“Distribution Election”) A Participant’s distribution election may
independently specify either or both of the following: (i) a specific
distribution commencement date, and /or (ii) distribution commencing upon
separation from service. Where a Participant has selected both a specific
distribution date and distribution upon separation from service, the
distribution shall commence upon the first such date to occur. A Participant’s
Distribution Election may only be changed, subject to the following:

 

  (a) Any such change in a Participant’s Distribution Election will not take
effect until at least 12 months after the change is made;

 

  (b) Payments under the changed Distribution Election may not begin until at
least 5 years after the date when payments would otherwise have begun; and

 

  (c) Any such change in a Participant’s Distribution Election must be made at
least 12 months before the date distribution was scheduled to commence; and

 

  (d) There shall be no more than two changes allowed to the distribution
election applicable to any given class year.



--------------------------------------------------------------------------------

-4-

 

Participants shall be permitted to elect to change their Distribution Election
as set forth above to delay the deferral date as specified in their Distribution
Election. To be effective, an election to further delay the deferral date must
otherwise meet the requirements of this section 4.2(a)-(d).

4.3. Medium of Payment. All distributions from Participants’ Accounts shall be
distributed by the Company in cash only.

4.4. Beneficiary. Subject to the terms of the Plan, any benefits payable to a
Participant under the Plan that have not been paid at the time of the
Participant’s death shall be paid at the time and in the form determined in
accordance with the foregoing provisions of the Plan, to the beneficiary
designated by the Participant in writing filed with the Plan Administrator in
such form and at such time as the Plan Administrator shall require. A
beneficiary designation form will be effective only when the signed form is
filed with the Plan Administrator while the Participant is alive and will cancel
all beneficiary designation forms filed earlier. If a deceased Participant
failed to designate a beneficiary, or if the designated beneficiary of a
deceased Participant dies before the Participant or before complete payment of
the Participant’s benefits, the amounts shall be paid to the legal
representative or representatives of the estate of the last to die of the
Participant and the Participant’s designated beneficiary.

4.5. Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 4, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage such individual’s financial affairs, the Plan Administrator may direct
that payment be made to a relative or friend of such individual for such
individual’s benefit until claim is made by a conservator or other person
legally charged with the care of such individual’s person or estate, and such
payment shall be in lieu of any such payment to such Participant or beneficiary.
Thereafter, any benefits under the Plan to which such Participant or beneficiary
is entitled shall be paid to such conservator or other person legally charged
with the care of such individual’s person or estate.

4.6. Benefits May Not be Assigned. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt of the amounts, if any, payable hereunder, or any part
hereof, which are expressly declared to be unassignable and non-transferable. No
part of the amounts payable shall be, prior to actual payment, subject to
seizure or sequestration for payment of any debts, judgements, alimony or
separate maintenance owed by the Participant or any other person, or be
transferred by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.

4.7. Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.

4.8. Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment otherwise would be
limited or eliminated by application of Code section 162(m);

 

  (b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment subject to this Section 4.8 shall be paid in
accordance with Code section 409A.



--------------------------------------------------------------------------------

-5-

 

SECTION 5

Change in Control

5.1. To the extent not prohibited by the Secretary of the Treasury under Code
section 409A, each Participant’s then effective Deferral Election and
Distribution Election shall be automatically revoked as of the date on which a
“change in control” (as defined under Code section 409A and as defined in 5.2
below) occurs and the Participant shall receive a lump sum distribution of the
Participant’s Account balance upon the payment date following the change in
control. Such distribution shall be made to the Participant regardless of any
elections providing for later distribution that may otherwise be applicable
under the Plan. The “payment date” upon a change in control will be within 30
days following the change in control.

5.2. A “change in control” shall mean:

(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of more than 50% of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(B) any acquisition by the Company, (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (3) of this Section 6.8(b); provided further, that for purposes of
clause (B), if any Person (other than the Company or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of more than 50% of
the Outstanding Common Stock or more than 50% of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

(b) individuals who, as of the beginning of any consecutive 2-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

(c) the consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the



--------------------------------------------------------------------------------

-6-

 

case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, more than 50% of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

(d) the consummation of a plan of complete liquidation or dissolution of the
Company.

(e) Notwithstanding the foregoing, a Change in Control under the Plan shall not
be deemed to have occurred as a result of the implementation of the Sixth
Amended Joint Plan of Reorganization for Owens Corning and Its Affiliated
Debtors and Debtors-In-Possession (As Modified), which was confirmed by the
United States Bankruptcy Court for the District of Delaware on September 26,
2006, or any restructuring of the Company associated with the implementation of
the Plan of Reorganization.

SECTION 6

Source of Benefit Payments

Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Company. Nothing contained in the Plan shall constitute a
guarantee by the company that the assets of the Company shall be sufficient to
pay any benefits to any person.

SECTION 7

Committee

7.1. Powers of Committee. Responsibility for the day-to-day administration of
the Plan shall be vested in the Plan Administrator, which shall be the
Committee. The authority to control and manage all other aspects of the
operation and administration of the Plan shall also be vested in the Committee.
The Committee is authorized to interpret the Plan, to establish, amend, and
rescind any rules and regulations relating to the Plan, to determine the terms
and provisions of any agreements made pursuant to the Plan, and to make all
other determinations that may be necessary or advisable for the administration
of the Plan. Except as otherwise specifically provided by the Plan, any
determinations to be made by the Committee under the Plan shall be decided by
the Committee in its sole discretion. Any interpretation of the Plan by the
Committee and any decision made by it under the Plan is final and binding on all
persons.

7.2. Delegation by Committee. The Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.



--------------------------------------------------------------------------------

-7-

 

7.3. Information to be Furnished to Committee. The Company shall furnish the
Committee with such data and information as may be required for it to discharge
its duties. The records of the Company as to a Participant’s membership on the
Board shall be conclusive on all persons unless determined to be incorrect.
Participants and other persons entitled to benefits under the Plan must furnish
the Committee such evidence, data or information as the Committee considers
desirable to carry out the Plan.

7.4. Liability and Indemnification of Committee. No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
such individual’s own fraud or willful misconduct; nor shall the Company be
liable to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company. The Committee,
the individual members thereof, and persons acting as the authorized delegates
of the Committee under the Plan, shall be indemnified by the Company against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.

SECTION 8

Claims for Benefits.

8.1. Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Committee at such address as may be specified from time to time. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.

8.2. Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Committee. If special circumstances (such as for a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

8.3. Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Committee and will clearly set forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

8.4. Review of Denial. Upon denial of a claim, in whole or in part, a claimant
or his duly authorized representative will have the right to submit a written
request to the Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have,



--------------------------------------------------------------------------------

-8-

 

upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

8.5. Decision Upon Review. The Committee will provide a prompt written decision
on review. If the claim is denied on review, the decision shall set forth:

 

  (a) the specific reason or reasons for the adverse determination;

 

  (b) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (d) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

8.6. Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under this Section. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant presented during the claims procedure.

8.7. Limitations Period. Any suit or legal action initiated by a claimant under
the Plan must be brought by the claimant no later than one year following a
final decision on the claim for benefits by the Committee. The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

SECTION 9

Amendment and Termination

The Committee may, at any time, amend or terminate the Plan (including the rules
for administration of the Plan), subject to the following:

 

  (a) Subject to the following provisions of this Section 9, no amendment or
termination may materially adversely affect the rights of any Participant or
beneficiary under the Plan.



--------------------------------------------------------------------------------

-9-

 

  (b) The Committee may revoke the right to continue to defer Eligible
Compensation under the Plan. Notwithstanding, no such revocation shall apply
mid-year to the Eligible Compensation of any Participant in the year such
revocation is adopted. To the extent that the revocation is adopted by the
Committee after the beginning of a plan year, the revocation shall apply
commencing for the following plan year.

 

  (c) Upon termination of the Plan, no further deferrals of Eligible
Compensation shall be permitted; however, earnings, gains and losses shall
continue to be credited to Accounts in accordance with Section 3 until the
Account balances are fully distributed.

 

  (d) The Plan may not be amended to delay the date on which benefits are
otherwise payable under the Plan without the consent of each affected
Participant and subject to restrictions on such delays under Code section 409A
as set forth in paragraph 4.2 above.

 

  (e) Upon termination of the Plan, distribution of balances in Accounts shall
be made to Participants and beneficiaries in the manner and at the time
described in Section 4, unless the Committee determines in its sole discretion
that all such amounts shall be distributed upon termination in accordance with
the requirements under Code section 409A.

 

  (f) Notwithstanding any other provision of the Plan to the contrary, neither
the Committee nor the Board may delegate its rights and responsibilities under
this Section 9; provided, however, that, the Board of Directors may, from time
to time, substitute itself, or another committee of the Board, for the Committee
under this Section 9.